Citation Nr: 0834201	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) syndrome.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in January 2007.  


FINDING OF FACT

The veteran is able to open his mouth in excess of 40mm and 
there is no evidence of TMJ lateral excursion.  


CONCLUSION OF LAW

The criteria for a compensable rating for TMJ syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.150, Code 9905 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is award of the decision of the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

It is noted that the current claim for increase is a 
"downstream issue" from the claim for service connection for 
TMJ syndrome.  In this type of circumstance, if the claimant 
has received a VCAA letter for the underlying claim and 
raises a new issue (i.e., increased rating) following the 
issuance of the rating decision that awarded the underlying 
claim, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved. Id.  This was 
completed, when VA issued a statement of the case in August 
2005 wherein it provided the veteran with the evidence 
necessary to establish a higher evaluation for TMJ syndrome.  

The present appeal involves the veteran's claim that the 
severity of his service-connected TMJ syndrome warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

For TMJ articulation that is limited to and inter-incisal 
range between 31 to 40 mm, a 10 percent rating is warranted.  
A 10 percent rating is also warranted with lateral excursion 
of between 0 and 4 mm.  These ratings will not be combined.  
38 C.F.R. § 4.150, Code 9905.  

An examination was conducted by VA in September 2004.  At 
that time, the veteran stated that he had pain in his jaw 
after removal of his wisdom teeth that had gotten worse in 
the past year.  On examination, the veteran had complete 
dentition, except for the third molars.  He could open in 
excess of 40 mm.  In protrusive, he could extend to Class III 
incisal relation.  He could go into lateral excursions.  
There was no TMJ tenderness to palpation and no crepitus, 
grating, clicking or popping.  There were no subsequent 
complaints of TMJ, since separation from service.  The 
examiner stated that there was no current evidence of TMJ 
syndrome or impairment.  It was noted that the veteran's 
history was of occasional TMJ clicking or popping in the 
absence of other signs/symptoms that did not represent TMJ 
pathology.  The conclusion was that the clinical presentation 
today, while not TMJ, was suggestive of manifestations of 
stress.  

The veteran is able to open his mouth in excess of 40mm and 
there is no evidence of TMJ lateral excursion.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  As the veteran 
had not met the criteria of a compensable rating, the claim 
must be denied.  


ORDER

An initial compensable rating for TMJ syndrome is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


